Citation Nr: 9918729	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-36 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Propriety of the initial 10 percent evaluation assigned 
for lumbar spine disc bulge at L4-5, with degenerative disc 
disease, currently evaluated as 20 percent disabling.  

2.  Propriety of the initial noncompensable evaluation 
assigned for gastritis, secondary to anti-inflammatory 
medication, currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and brother-in-law

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1993 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial rating decision of March 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted 
service connection for a back disorder and gastritis, and 
assigned initial 10 percent and noncompensable disability 
evaluations, respectively, from October 16, 1995, the day 
after the date of veteran's discharge from service.  This 
appeal ensued.  As the veteran has disagreed with the initial 
evaluation assigned for each disability, the Board has 
recharacterized the issues as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In a December 1996 rating decision, the RO increased the 
disability evaluation for the veteran's gastritis to 20 
percent, effective from November 15, 1996.  However, inasmuch 
as a higher evaluation is assignable, and the veteran is 
presumed to seek the maximum available benefit, the claim 
remains viable on appeal.  See AB v. Derwinski, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the issues on appeal has been obtained by 
the RO.  

2.  During service, the veteran had complaints of persistent 
low back pain; an MRI revealed degenerative changes, and 
tenderness to palpation and decreased pinprick sensation was 
elicited on examination, but there was no nerve root 
compression, decreased motor strength, or bone abnormality.  

3.  VA examination of February 1996 revealed the veteran's 
carriage, posture, and gait were normal; his lumbosacral 
spine had full range of motion; neurological examination 
revealed no abnormality in the lower extremities; and X-rays 
revealed degenerative disc disease at L5-S1.  

4.  A private electromyography report, received on November 
15, 1996, revealed that the veteran had L5-S1 nerve root 
distribution resulting in nerve fiber irritation and 
radiculopathy.  

5.  Evidence associated with the claims file after November 
15, 1996 reflects that the veteran sought treatment on many 
occasions for back pain, but the medical evidence reveals 
disability comparable to no more than moderate intervertebral 
disc syndrome or moderate limitation of motion.  

6.  During and since service, the veteran's gastritis has 
been manifested by complaints of reflux, burning stomach 
pain, occasional blood in his urine and bowel movements; 
medical findings have revealed a small sliding hiatal hernia 
and thickened duodenal folds, but no nodular or ulcerative 
lesion.  


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
lumbar spine disc bulge at L4-5, with degenerative disc 
disease, was proper, the criteria for a higher evaluation 
prior to November 15, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5292 and 5293 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine disc bulge at L4-5 with degenerative disc 
disease, since November 15, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5292 and 5293 
(1998).

3.  As the assignment of a noncompensable disability 
evaluation for gastritis since the grant of service 
connection was proper; the criteria for a higher evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7307 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 337, 391 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed; including the development requested by 
the Board in its March 1993 remand, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist on the issues currently before the Board.  
Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has issued a statement of the case and 
numerous supplemental statements of the case that do not 
explicitly reflect consideration of the propriety of the 
initial ratings, or include discussion of whether "staged 
ratings" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of a statement of the case 
on this issue.  This is because the RO has issued rating 
decisions in March 1996 and December 1996, a hearing 
officer's decision in January 1998, and supplemental 
statements of the case, the last of which was issued in 
February 1999, each of which reflects consideration of 
additional evidence under the applicable rating criteria.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluations under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate.  Thus, a remand of the 
case is unnecessary, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  

I.  Back Disability

In correspondence submitted to the VA and during his personal 
hearing held before a hearing officer at the RO in September 
1997, the veteran essentially contends that he has constant 
back pain which radiates into his legs and down to his 
ankles.  He relates that he is starting barber school as part 
of vocational rehabilitation, but has had to leave school 
early on several occasions because of back pain.  He further 
notes that, at times, his back pain has been such that he has 
not been able to get out of bed or leave his home for two or 
three days at a time.  He says he wears a back brace and uses 
a cane.  At the veteran's hearing, his brother-in-law 
testified and essentially supported the veteran's testimony.  
Overall, the contention is that the veteran's back disability 
is much worse than assessed by the VA and that at least a 40 
percent evaluation is warranted.  

A.  Background

The veteran's service medical records show that he sustained 
injuries to his back in 1994 and was subsequently treated for 
persistent back pain, which worsened with any increase in 
activity, and for pain radiating into his lower extremities.  
He underwent a medical evaluation board examination in June 
1995 during which he described tenderness to palpation in the 
lumbosacral region.  Examination revealed that his motor 
strength was 5/5 in all muscle groups.  There was decreased 
pinprick sensation.  An MRI revealed degenerative disc 
disease at L4-5 with a bulge on the right touching, but not 
compressing, the right L5 nerve root.  Some degenerative 
changes were seen at L2-3.  A bone scan revealed no 
abnormality.  No surgery was indicated.  In October 1995, the 
veteran was medically separated from active duty, with 
disability severance pay due to his back disorder.  

Post-service, the veteran underwent VA examination in 
February 1996 during which he complained of low back pain 
radiating into his left leg.  On examination, his carriage, 
posture, and gait were normal.  His lumbosacral spine had 
full range of motion manifested by forward flexion to 95 
degrees; extension to 35 degrees; lateral flexion to 40 
degrees, bilaterally; and rotation to 35 degrees, 
bilaterally.  Neurological examination revealed no 
abnormality in the lower extremities.  X-rays taken of the 
lumbar spine revealed degenerative disc disease at L5-S1.  

Based on the veteran's service medical records and results of 
his February 1996 VA examination, the RO granted service 
connection in March 1996 for lumbar spine disc bulge at L4-5, 
with degenerative disc disease, effective from the time of 
his separation from active duty in October 1995, and a 10 
percent evaluation was assigned the disability.  The veteran 
disagreed with the assigned disability evaluation and this 
appeal ensued.  

The veteran's VA outpatient treatment records for April 1996 
to September 1996 show that he was seen on many occasions for 
complaints of back pain.  In April, the assessment was 
chronic back pain manifested by lumbosacral tenderness.  
Range of motion was limited to 20 degrees flexion and 0 
degrees extension.  In May, he was seen for complaints of 
intense pain in the general area of the back.  On 
examination, there was no loss of sensation of the feet or 
legs.  The examiner noted that the veteran's complaints of 
pain were not consistent with specific radiculopathy 
syndrome, and that he was able to get off the examination 
table easily.  The report of an MRI taken in May noted a 
possible transitional vertebra at the lumbosacral junction.  
The disc was revealed as desiccated at L4-5.  An annular 
bulge was present with a small area of central disc 
protrusion.  A report dated in September reflects complaints 
of back pain for two years.  On examination, he expressed 
pain at 20 degrees forward flexion and at 15 degrees of 
backward extension.  Straight leg raising test revealed back 
pain.  Motor function was described as 4+/5 with breakaway 
weakness.  No new objective deficits were noted.  

In a September 1996 letter from E. Goo, M.D., a VA staff 
physician, the veteran was reported as a patient of the 
clinic; that he has chronic back pain; he was advised not to 
lift anything in excess of 20 pounds; and that he should 
refrain from standing for prolonged periods of time.  

On November 15, 1996, the VA received an electromyography 
report from a private physician, S. D. Deitch, M.D., which 
revealed that the veteran had L5-S1 nerve root distribution 
resulting in nerve fiber irritation and radiculopathy.  On 
the same date, the VA also received a medical statement from 
a private chiropractor, C. Duty, D.C., relating the veteran's 
complaints of pain that is worsened by lifting, sitting, 
standing, of walking.  

In a December 1996 rating decision, the RO increased the 
disability evaluation for the veteran's gastritis to 20 
percent, effective from November 15, 1996.

The RO subsequently received records of private 
hospitalization from December 3-4, 1996, which show that the 
veteran was admitted because of severe intractable low back 
pain and to under go a lumbar myelogram.  On hospital 
admission, examination revealed muscle spasm over the 
posterior paralumbar region.  He had slightly depressed left 
ankle reflex.  There was limited lumbar flexion to 60 degrees 
and limited extension to 10 degrees.  The myelogram revealed 
a minimal anterior extradural defect at the L4-5 level 
consistent with very mild posterior disc bulging.  The 
examination was otherwise normal.  The CT scan likewise 
revealed mild central disc bulging at L4-5.  

The veteran's VA outpatient treatment records for February 
1996 to September 1997 show numerous treatments for 
complaints of back pain.  X-rays taken of the veteran's back 
by the VA in November 1997 revealed normal alignment of the 
vertebral bodies and no significant arthritic changes.  

The report of the veteran's April 1998 VA examination notes 
that his wife drove him to the examination because he does 
not drive.  He stated that he uses a cane at times, as 
needed, because of his disequilibrium problems.  He walked 
slowly and with a slight limp into the examination room.  The 
veteran related that he was not working but was a cosmetology 
student.  He complained of tingling pain that radiates down 
the hips, bilaterally.  He related that his legs tingle and 
will often go to sleep a couple of times a week lasting 
fifteen minutes to a half-hour.  He also noted that his back 
seems to "catch" at times if he rotates or bends in certain 
directions resulting in an exacerbation of pain, which lasts 
two to three days.  On examination, his straight leg reflex 
in a supine position caused mild pain at 30 degrees, 
bilaterally.   Straight leg reflex was negative from a seated 
posture with 90 degrees of hip flexion, bilaterally.  Deep 
tendon reflexes were 2+ and equal in the lower extremities.  
With squatting, he leaned over to do the squat and used the 
arms of the chair and kept his back straight for the entire 
maneuver.  Range of motion studies of the lumbosacral spine  
revealed forward flexion to 35 degrees; backward extension 
was to 15 degrees; lateral bending was to 18 degrees, on the 
right, and to 12 degrees on the left; and rotation was to 35 
degrees, bilaterally.  He had complaints of increased pain 
with each of those maneuvers and he did each of the slowly.  
There was no obvious muscle spasm to the back.  There was 
some pain with palpation to the lower thoracic spine.  The 
assessment included spinal disc condition with bilateral 
intermittent radiculopathy, and, per the veteran's report, 
scoliosis, herniated nucleus pulposus at L2-3, and bulging 
discs L4-5.  

The veteran's VA outpatient treatment reports for December 
1997 to October 1998 show that he was seen in May 1998 for 
complaints of back pain.  Examination revealed negative 
straight leg raising.  He was able to toe and heel walk.  In 
August 1998, he was seen for complaints of low back pain 
radiating into both lower extremities, and weakness and 
numbness in the lower extremities.  The motor study results 
were within normal limits.  Elelectromyograph studies of the 
lower extremities also were within normal limits.  The 
examiner concluded that there was no electrical evidence of 
neuropathy or radiculopathy.  

B.  Analysis

The veteran's back disorder is rated under Diagnostic Code 
5293 for intervertebral disc syndrome, which provides for a 
10 percent evaluation for mild intervertebral disc syndrome.  
A 20 percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  For a 60 percent 
evaluation, the medical evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of t the 
diseased disc, and little intermittent relief.  See 38 C.F.R. 
§ 4.71a.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the back, to include that resulting 
from pain (see VAOPGCPREC 36-97 and Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) the veteran's disability may be rated, 
alternatively, on the basis of limitation of motion.  Under 
Diagnostic Code 5292, slight limitation of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of the 
lumbar spine warrants a 20 percent evaluation and a 40 
percent evaluation is warranted if there is severe limitation 
of motion of the spine.  See 38 C.F.R. § 4.71a.  

Applying the above to the facts of this case, the Board notes 
that ,during service, the veteran had complaints of 
persistent low back pain; an MRI revealed degenerative 
changes, and tenderness to palpation and decreased pinprick 
sensation was elicited on examination, but there was no nerve 
root compression, decreased motor strength, or bone 
abnormality. During his February 1996 VA examination, which 
took place four months after he was separated from active 
duty service, the veteran complained of low back pain 
radiating into his left leg.  However, neurological 
evaluation of his lower extremities revealed no abnormality.  
Likewise, the same examination revealed that he had full 
range of back motion, despite his complaints of low back 
pain.  

Thus, the evidence available to the RO at the time of grant 
of service connection and initial evaluation of the veteran's 
back condition reflected disability comparable to no more 
than mild intervertebral disc syndrome or (considering the 
normal range of motion shown along with the veteran's 
complaints of pain and likelihood of some functional loss 
during flare-ups), no more than slight overall limitation of 
motion.  In the absence of medical evidence of recurring 
attacks of moderate to pronounced intervertebral disc 
syndrome manifested by neurological findings, such as muscle 
spasms or absent ankle jerk, or in the absence of objective 
evidence of limitation of motion due to pain, the 10 percent 
evaluation assigned was then entirely appropriate (under 
either Diagnostic Code 5292 or 5293).  Records of outpatient 
treatment and a private medical letter dated between April 
and September 1996 reflect treatment for persistent back 
pain, and motion occasionally limited by such pain apparently 
during flare-ups (although, in May 1996, an examiner seemed 
to suggest that the veteran's complaints were not consistent 
with his observations).  Overall, however, the clinical 
findings did not suggest a change in disability sufficient to 
support a disability evaluation in excess of 10 percent.  

However, on November 15, 1996, the VA received an 
electromyograpy report from the veteran's private physician 
that revealed nerve root distribution resulting in nerve 
fiber irritation and radiculopathy.  The physician's 
chiropractor reported that the electromyography study showed 
chronic denervation with reinnervation potentials identified 
on the left in an L5-S1 nerve root distribution, with L4 
involved to a lesser extent.  It is these two medical reports 
that confirm neurological involvement producing radiating 
pain; hence, a 20 percent evaluation was then warranted under 
Diagnostic Code 5293 for moderate intervertebral disc 
syndrome with recurring attacks.  There was no indication at 
the time of any objective evidence of limitation of motion of 
his back due to pain.

Subsequent medical evidence does not show that the veteran's 
back condition has progressed to either severe or pronounced 
levels so as to warrant a higher evaluation under Diagnostic 
Code 5293.  Despite the fact that the veteran had private 
hospitalization in December 1996, even those records reveal 
no increase disability.  In fact, as noted by the RO, both 
the lumbar myelogram and the CT of the lumbar spine showed 
only mild and minimal disc bulging, respectively.  There was 
no medical evidence of demonstrable muscle spasm, absent 
ankle jerk and little intermittent relive or recurring 
attacks with intermittent relief then or during the veteran's 
April 1998 VA examination.  An electromyogram taken of his 
lower extremities in August 1998 showed that they were 
normal.  

Likewise, the Board finds that there is no basis for 
assignment of an evaluation in excess of 20 percent on the 
basis of limitation of motion (to include that due to pain) 
under Diagnostic Code 5292.  The veteran was seen on an 
outpatient basis in both May and August 1998 for complaints 
of pain; however, examination at that time did not reveal any 
specific problems with motion.  During the April 1998 VA 
examination, range of motion studies revealed considerably 
limited back motion on three of four maneuvers (normal 
rotation) and the veteran reported pain with each maneuver.  
Significantly, however, the examiner did not note that there 
were any objective indications that the veteran, in fact, was 
experiencing pain during the examination, with the exception 
of his notation that there was "mild" pain on the at 30 
degrees on straight leg reflex in a supine position.  The 
examiner did not mention the veteran's range of motion loss 
in his assessment, which included, inter alia,  spinal disk 
condition with bilateral radiculopathy, intermittent, and 
scoliosis (as reported by the veteran).  The Board finds that 
this single incident of demonstrated limitation of motion 
with complaints of pain in the 17-month period between 
November 1996 and April 1998 does not establish that the 
veteran now experiences, or experiences disability comparable 
to, motion severely limited by pain.

Clearly, the medical evidence of record prior to receipt of 
the veteran's private medical statements on November 15, 
1996, show that he had no more than slight disability 
warranting, but not exceeding, a 10 percent evaluation.  As 
of that date, moderate disc syndrome and moderate limitation 
of motion due to pain warranted a 20 percent disability 
evaluation, but entitlement to a higher evaluation has not 
since been shown.  Without objective evidence of severe 
limitation of motion of the veteran's back due to pain, or of 
greater neurological involvement manifested by severe attacks 
with intermittent relief or pronounced condition with 
demonstrable muscle spasm or absent ankle jerk and little 
intermittent relief, the currently assigned 20 percent 
evaluation remains appropriate. The Board points out that 
functional loss due to pain has been considered in arriving 
at the appropriate evaluation for each stage, pursuant to 
Diagnostic Code 5292 and 5293.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  

The Board also finds that no higher evaluation can be 
assigned at any stage pursuant to any other potentially 
applicable diagnostic code.  Because there are specific 
diagnostic codes to evaluate the veteran's back disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  However, even if such consideration were 
appropriate, in the absence of medical evidence of ankylosis 
of the lumbar spine, fractured vertebra, lumbosacral strain 
with loss of lateral spine motion with muscle spasm on 
extreme forward bending, or severe lumbosacral strain, there 
is no basis for assignment of a higher evaluation at stage 
under Diagnostic Codes 5285, 5289, or 5295.  


II.  Gastritis

A.  Background

The veteran's service medical records reflect that he was 
seen July 1995 for a compliant of a burning sensation in his 
stomach.  Four months after his separation from active duty, 
he underwent VA examination.  The report of that February 
1996 VA examination notes, by history, that he had taken 
Motrin, Flexeril, and narcotics for his back, which caused 
dyspepsia.  He also related a few episodes of black, tarry-
looking stools.  On examination, his abdomen was benign to 
palpation.  To the examiner, the veteran had described 
dyspepsia, with what sounds to the examiner to be gastritis 
related to anti-inflammatory medication.  

Based on the veteran's service medical records and results of 
his post-service VA medical evaluation, the RO granted 
service connection for gastritis, effective from the time of 
the veteran's separation from active duty service, and a 
noncompensable evaluation was assigned for the disorder.    

The veteran's VA outpatient treatment records for February 
1996 to September 1997, private medical statements from his 
physician and chiropractor received by the VA in November 
1996, and private hospitalization records for December 1996 
all do not reflect any complaints, symptomatology, or 
treatment for gastritis.  

During the veteran's personal hearing, which was held before 
a hearing officer at the RO in September 1997, he related 
that he has reflux with pain, burning, and sometimes he has 
blood in his urine and bowel movements.  He also related that 
he occasionally spits up blood.  

The report of the veteran's November 1997 VA examination 
notes that he underwent an upper GI series that revealed a 
small sliding hiatal hernia and that the duodenal folds 
appeared thickened.  No ulcerative lesion was identified.  

During the veteran's April 1998 VA examination, he complained 
of having gastritis and related an increased flatus, 
heartburn, and indigestion, which were occurring one to two 
times a week.  He avoided spicy foods, carbonated drinks, 
fats, and chocolate.  He stated that he has had hematuria and 
blood in his stool.  On examination, he had a normal 
appearing abdomen, which was soft and nontender.  There were 
no palpable enlargement, mass, or tenderness.  The diagnoses 
included gastritis.  

The veteran's VA outpatient treatment records for December 
1997 to October 1998 note, by history, gastritis and that, 
because of complaints of gastroesophageal reflux symptoms, he 
was instructed to eat something when he took his medication.  
In September 1998, he was given dietary instructions because 
he was eating poorly and had lost some weight, although his 
weight was appropriate for his size and build.  


B.  Analysis

The veteran's gastritis is rated under Diagnostic Code 7307, 
which provides for a 10 percent evaluation if medical 
evidence reveals chronic gastritis with small nodular lesions 
and symptoms.  A 30 percent evaluation is warranted for 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms.  For a 60 percent evaluation, there must 
be chronic gastritis with severe hemorrhages or large 
ulcerated or eroded areas.  See 38 C.F.R. § 4.114.  

In every instance, such as this, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

In the veteran's case, he has complained of reflux and 
burning stomach pain; however, nowhere in his medical 
records, either in-service or post-service is there any 
finding of nodular lesions, ulcerated areas, or hemorrhages.  
Rather, an upper GI series revealed no ulcerative lesion.  On 
recent VA examination of April 1998, his abdomen was normal, 
which was soft and nontender.  There were no palpable 
enlargement, mass, or tenderness.  Under the circumstances, 
the Board finds that, because the veteran has not met the 
criteria for a compensable evaluation under Diagnostic Code 
7307 during or since service, the noncompensable evaluation 
initially assigned and continued thereafter has been 
appropriate.  

Furthermore, there is no basis for assignment of a higher 
evaluation for the veteran's gastritis under any other 
potentially applicable diagnostic code.  Because there is a 
specific diagnostic code to evaluate the veteran's gastritis, 
it is unclear whether consideration of alternate diagnostic 
codes for evaluating the disability is appropriate.  See 
38 C.F.R. § 4.20 (permitting valuation, by analogy, where the 
rating schedule does not provide a specific diagnostic code 
to rate the disability).  However, even if such consideration 
were appropriate, in the absence of medical evidence of, or 
of disability comparable to, peritoneum, ulcer, or pernicious 
anemia, there is no basis for assignment of a higher 
evaluation for the veteran's gastritis under Diagnostic Codes 
7301, 7304, 7305 or 7306.  

III.  Conclusion

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's back disability or gastritis condition at any stage 
under consideration.  In this regard, the Board notes that 
the medical evidence reflects that the veteran has not 
undergone surgery on his back or for gastritis.  Although the 
veteran is not working, he is attending cosmetology school, 
through vocational rehabilitation.  Although he related he 
has lost some time from school because of back pain, but not 
gastritis, the record does not reflect that his back 
condition or gastritis has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or necessitated frequent periods of 
hospitalization, or that the disabilities otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As the assignment of an initial 10 percent evaluation for 
lumbar spine disc bulge at L4-5, with degenerative disc 
disease, prior to November 15, 1996, was proper, a higher 
evaluation is denied.    

An evaluation in excess of 20 percent for lumbar spine disc 
bulge at L4-5, with degenerative disc disease, since November 
15, 1996, is denied.  

As the assignment of an initial noncompensable evaluation for 
gastritis since the grant of service connection was proper, a 
compensable evaluation is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

